Per Curiam,
In this' appeal the matters assigned for error are, entering judgment in favor of the defendant non obstante veredicto under the act of 1905, and not entering judgment in plaintiff’s favor on the verdict.
When the case was called for argument, objection was raised by appellee’s counsel that the record was not in condition for disposition of the questions sought to be raised by the appellant. Our rules require that the transcript of the evidence shall be certified by the judge in a certain manner and that this certificate appear in the paper-book at the end of the • printed transcript. The latter rule has not been complied with. Whether the transcript was in fact certified by the judge is a matter which we cannot determine without having the record before us. Further, the record as printed fails to show that an exception to the action of the court upon the. motion for judgment non obstante veredicto was asked for or granted. This has been held to be essential, upon a full consideration of the terms of the act of 1905, relating to the subject. For the latter reason the appeal must be quashed: International Sav. & Tr. Co. v. Printz, 37 Pa. Superior Ct. 134.
The appeal is quashed.